Citation Nr: 9928353	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-27 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for epilepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.  


FINDINGS OF FACT

1.  The May 9, 1996, rating decision denying service 
connection for epilepsy became final.  

2.  The evidence submitted since May 9, 1996 essentially 
restates or duplicates evidence and argument already on the 
record.  


CONCLUSIONS OF LAW

The decision of May 9, 1996 remains final.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (a)(1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records contain no reference to 
complaints of or treatment for epilepsy, or for a head 
injury.  In the current appeal, the veteran is attempting to 
reopen a previously denied claim of entitlement to service 
connection for epilepsy.  The Board of Veterans' Appeals 
(Board) notes that in 1993 the Regional Office (RO) 
considered the evidence of record, which included the 
veteran's service medical records, Department of Veterans 
Affairs (VA) medical records; the records dated in 1990 and 
1991 from John Peter Smith Hospital; and a statement from a 
fellow servicemember, S, who confirmed he recalled the 
veteran was involved in a motor vehicle accident and was 
airlifted to receive treatment; and a report of a 1992 VA 
compensation and pension examination in which the examiner 
concluded that the reported history of head injury in 1978 
"may or may not be" associated with the seizures.  The RO 
then denied service connection for epilepsy because there was 
no evidence of complaints of, treatment for or diagnosis of 
epilepsy in service or within one year following service.  
The veteran did not appeal that decision, so it became final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.104.  

In February 1996 he attempted to reopen that claim, but his 
attempt was denied in May 1996 because he had not submitted 
new and material evidence that his epilepsy was service-
related.  In February 1997 he asserted that service 
connection was warranted and asked VA to obtain his VA 
treatment records and to schedule an examination.  VA 
treatment records reflected treatment for uncontrolled 
complex partial seizure disorder from 1991 to 1997.  Records 
dated in January 1996 and February 1997 characterized the 
seizures as post-traumatic; another record, dated in June 
1991, characterized them as idiopathic.  Some records had 
previously been submitted and considered by the RO when it 
first denied service connection for epilepsy, but the 
majority of the records obtained post-dated that 1993 
decision.  

In a May 1997 rating decision, the RO concluded the veteran 
had not submitted evidence that was both new and material 
with regard to incurrence of epilepsy as the result of 
service.  The veteran expressed disagreement with that 
decision in May 1997.  The RO furnished him with a Statement 
of the Case in July 1997 explaining that his claim was not 
reopened because the evidence submitted did not show that the 
veteran had epilepsy during service or within one year 
following service.  The veteran's substantive appeal filed in 
August 1997 asserted that he sustained a head injury in a 
truck accident during maneuvers in service, was "medevaced" 
to an emergency hospital and received stitches in his head, 
was then released from the hospital and left to fend for 
himself in terms of finding a place to stay and transport 
back to his battalion.  He did not identify the medical 
facility at which he received that medical care. 

The RO obtained new treatment records dated in 1997 and 1998.  
A record dated May 20, 1997, contains a reported history of a 
C[losed]H[ead]I[njury] in A[uto]A[ccident] in 1978-9, and a 
diagnostic impression of uncontrolled post-traumatic 
seizures.  A Supplemental Statement of the Case was furnished 
in May 1999 in which the RO explained that the newly 
submitted evidence did not show a diagnosis of epilepsy in 
service or within one year following service, nor did the 
evidence support the veteran's assertion that he sustained a 
head injury in service that caused the epilepsy first 
diagnosed eight years following service.  The RO concluded 
that the evidence was not new and material because it 
essentially duplicated evidence previously of record.  The RO 
also noted that in order to reopen this claim the veteran had 
to submit evidence that bears directly and substantially on 
the specific matter under consideration, is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

A hearing was held before the undersigned in July 1999.  The 
veteran repeated his account of the motor vehicle accident in 
which he reportedly sustained a head injury, and indicated it 
occurred in either 1978 or 1979, but he was not sure of the 
date.  He testified that his first diagnosis of epilepsy was 
made in 1990, although he testified at page 10 of the 
transcript of the hearing that the possibility that he had 
seizures was first brought up by Dr. JPS in 1985 or 1986.  At 
the hearing the veteran submitted a duplicate copy of the 
March 1993 letter originally submitted prior to the May 1993 
denial of service connection from a fellow servicemember 
named S, and a photograph of the veteran standing on crutches 
in front of a motor vehicle that appears to have been 
involved in an accident.  


Applicable laws and regulations

The Secretary cannot consider a previously denied claim 
unless it has been reopened by new and material evidence; if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.104 
(1998); Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).  

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

For disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval, or air service, 
during other than a period of war, the United States will pay 
to any veteran thus disabled and who was discharged or 
released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred or aggravated, compensation as provided by law.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
chronic disease such as epilepsy becomes manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service, such disease will be considered to 
have been incurred or aggravated by such service, 
notwithstanding there is no record of evidence of such 
disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Analysis

The evidence submitted since the last final denial, that is, 
the 1996 denial of service connection, substantiates a 
diagnosis and treatment of a seizure disorder in the 1990's.  
The veteran's service medical records contain no indication 
of epilepsy or a head injury in service.  Several of the 
post-service records report that the veteran sustained a head 
injury in 1978-9, and state that the seizures are post-
traumatic in origin.  There is no reported history of a head 
injury other than the motor vehicle accident that the veteran 
asserts occurred in 1978 or 1979.  The veteran has not 
submitted new evidence since the 1996 final decision that 
tends to attribute his seizure disorder to an event that 
occurred in service.   It is true that the 1992 VA 
examination report concluded that the reported head injury 
"may or may not" be associated with the veteran's seizures.  
This evidence is not new as it was of record in 1992.  Even 
if new, it would have no significance because it embodied the  
"may or may not" language previously deemed insufficient to 
form the basis for a well-grounded claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

With regard to the statements contained in the veteran's 
treatment records that appear to attribute his epilepsy to 
the automobile accident described by the veteran, the Board 
points out that those statements replicate material already 
present in the record.  As for his own contentions, the 
veteran is not a trained medical professional and is, 
therefore, unable to provide competent evidence regarding the 
etiology of his epilepsy.   


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for epilepsy remains 
denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

